Citation Nr: 0428221	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  96-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for postoperative 
residuals, congenital aortic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The appellant served in the National Guard, to include a 
period of active duty for training (ACDUTRA) from January 25, 
1974 to May 10, 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a hearing at the RO before the 
undersigned Veterans Law Judge sitting at the RO in March 
1999.  The Board remanded the case in May 1999 and September 
2001 for additional development of the evidence.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  Postoperative residuals, congenital aortic stenosis, 
clearly and unmistakable were present at the time the 
appellant's entry into ACDUTRA.  

2.  The postoperative residuals, congenital aortic stenosis, 
clearly and unmistakably did not undergo a chronic increase 
in severity beyond natural progression during ACDUTRA.  

3.  There is no evidence of any superimposed cardiac 
pathology during ACDUTRA.  


CONCLUSIONS OF LAW

1.  The postoperative residuals, congenital aortic stenosis, 
were present at the time of the appellant's entry into 
ACDUTRA.  §§ 101, 1110, 1111 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The preservice postoperative residuals, congenital aortic 
stenosis, were not aggravated by service.  38 U.S.C.A. 
§§ 101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VA promulgated regulations to implement the 
provisions of the law. See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.  Under the VCAA, VA has a duty to 
notify the appellant and his representative, if any, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  The appellant was provided 
a copy of the rating decision noted above, an April 1996 
statement of the case and supplemental statements of the case 
dated in April 2000, October 2000, January 2001 and April 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
a December 2002 letter, the RO specifically informed the 
appellant of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate his claim.  Most notably VA and private 
treatment records and a report of a comprehensive VA 
examination provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the appellant 's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the December 2002 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of violation of the VCAA and the appellant has not 
been specifically informed to submit all pertinent evidence 
in his possession not previously submitted as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The appellant's service medical records include his November 
1973 medical examination for entrance into the National 
Guard, which was negative for any heart disorder on clinical 
evaluation.  On February 4, 1974 he was seen at the 
dispensary for chest pain.  At that time he gave a history of 
heart problem He stated that he had open heart surgery in 
1966.  

He was evaluated on February 12, 1974 for shortness of breath 
(SOB) while doing severe exercise.  It was noted that the 
veteran had a history of heart disease with open-heart 
surgery for undetermined cause.  Physical examination showed 
a midsternal transthoracic scar.  Examination of the 
cardiovascular system showed a hyperactive left chest.  Heart 
sounds were normal.  There was an III/VI pansystolic murmur, 
third and fourth left intercostals space with some radiation 
to the axilla.  Mitral valve disease, status post open-heart 
surgery was diagnosed.  The appellant's present condition was 
described as good by his examiner.  The appellant was 
recommended for service separation due to a failure to meet 
the induction standards.  The examiner also noted that the 
appellant's condition existed prior to service and was not 
service aggravated.

The appellant was admitted to the Boston City Hospital in 
September 1974 with a persistent fever of four weeks 
duration.  It was noted on admission that the appellant had a 
history of heart murmur since birth and that 9 years prior to 
this admission the appellant had open-heart surgery for 
presumed congenital bicuspid valvular stenosis.  At that time 
he was found to have an aortic ventricular gradient greater 
than 16mms of mercury.  He did not have an aortic valve 
prosthesis implanted.  He denied symptom of viral like 
syndrome, orthopnea, syncopal episodes, palpitations, or 
pedal edema.  Presumably he had been working as a mechanic 
and had been totally without cardiac symptoms.  He was 
admitted as a potential subacute bacterial endocarditis.  

An examination showed a Grade III-IV/VI systolic ejection 
murmur, loudest at the base, radiating to both carotids.  An 
echocardiogram revealed a normally placed aortic valve, 
echo's from the aortic valve region did not reveal 
calcification nor eccentrically placed aortic valve.  It was 
noted that three aortic cusps were well seen and that this 
suggested that the appellant's original operative was a 
valvulotomy.  He was discharged later in September 1974 with 
diagnoses of bicuspid arortic valvular disease, urticarial 
rash presumably secondary to penicillin sensitivity, fever 
resolved, and a positive monospot test.  

The appellant was rehospitalized in January 1976 for 
complaints of right and left chest pain and dizziness for one 
month.  While hospitalized it was felt that in view of 
cardiac studies and examinations that the veteran's mild 
symptoms of postural dizziness and stabbing chest pain were 
not related to his aortic stenosis.  Cardiology felt the 
appellant did not have significant aortic stenosis at 
present.  The discharge diagnoses were organic heart disease, 
congenital aortic stenosis, post commissurotomy, history of 
hepatitis, and dizziness, not demonstrably postural or 
secondary to cardiac disease, probable no-organic 
significance.

The appellant was admitted to the Boston City Hospital in 
April 1976 for elective cardiac catherization.  He was sent 
to University hospital for the catherization.  The cardiac 
catherization report revealed a diagnosis of moderate aortic 
stenosis and status post aortic valvulotomy.  Conservative 
therapy was recommended in view of the absence of definite 
symptoms. 

In March 1994 the appellant was seen at a VA outpatient 
clinic for vague complaints of chest pain.  The appellant 
reported that he had open-heart surgery at age 10.  The 
veteran was diagnosed as status post aortic valve replacement 
for aortic stenosis. 

On a VA examination in February 1995, the appellant's history 
of heart surgery was noted.  It was also noted that the 
veteran went into the Army at age 18 but developed chest 
pains during basic training and was separated in 1974 after 
just over 5 months service.  He was then reported to have 
been followed up medically at Boston City Hospital and to 
have underwent a cardiac catherization in approximately 1975.  

He took no medicine until approximately 1981, when he began 
to faint, and his chest pains became more severe.  Repeat 
catherization at that time showed very severe aortic 
stenosis, and an aortic valve replacement was performed in 
1982.  The appellant reportedly has been on Coumadin therapy 
since then.  Following physical examination, status post 
aortic valve replacement surgery for severe aortic stenosis 
was diagnosed.

At his hearing in March 1999 before the undersigned Veterans 
Law Judge, the appellant testified that while in basic 
training he developed chest pains while doing push-ups but 
was ordered to continue despite his complaints.  He said that 
the following day he reported to sick call and was informed 
that he would be discharged.  He said that prior to service 
entrance he experienced 7 or 8 years of an asymptomatic heart 
but that within the year following service he underwent 
cardiac catherization.

The appellant was admitted to the Boston Medical Center in 
July 1999 with complaints of substernal chest pain for a 
period of two days.  It was noted as past medical history 
that the veteran had an aortic valve replaced in 
approximately 1981.  While hospitalized diagnostic testing to 
include a nuclear scan showed no evidence of myocardial 
infarction, ischemia, or abnormal systolic function.  Chest 
pain was the diagnosis at discharge. 

Private medical records received in May 2000, show that the 
appellant was admitted to the Boston City Hospital in 
February 1966 for elective cardiac catherization for his 
heart murmur, which was first heard while he was a baby.  
While hospitalized valvulotomy was performed.  The 
catherization findings were interpreted as showing valvular 
stenosis of a severe degree.  The veteran was diagnosed with 
congenital heart disease with aortic stenosis.

Medical records received from the Social Security 
Administration include records demonstrating that the veteran 
underwent cardiac catherization at San Francisco General 
Hospital in January 1982 and an aortic valve replacement in 
March 1982 at the University of California Medical Center.

An examination for VA purposes was conducted in May 2000.  At 
that time it was reported that the appellant had been 
followed at the VA cardiac clinic since 1997 and the examiner 
had been following the appellant since 2000.  He noted that 
the appellant had a history of congenital aortic stenos and 
status post aortic valve replacement and ventricle septal 
defect.  The examiner stated that the appellant's' complaints 
of shortness of breath on exertion have been intermittent and 
chronic have never been found to have any cardiac etiology.  
He added that a lot of the problems that he has been having 
we have attributed to his prior history of cigarette abuse.  
He stated that the appellant's cardiac problem, that is his 
congenital aortic stenosis and congenital ventricular septal 
defect, appear to have been corrected and although he has a 
residual ventricular septal defect this should not contribute 
substantially to any symptoms the veteran is having at this 
point.  

The examiner reported that it was difficult to say what 
effect the veteran's heart disease had during his time of 
service.  The appellant could have been possibly symptomatic 
in 1974 before the congenital aortic stenosis was repaired.  
He further stated that it would be highly unusual given the 
fact that the veteran's aortic valve replacement was not done 
until 1982.  He concluded that the appellant's current 
status, that is corrected ventricle septal defect congenital 
aortic stenosis status post repair, is as should be expected 
somebody in his age group and that it is unlikely that any 
events that happened in 1974 have altered his long term 
outcome.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA). 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).

An appellant is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on the Government to rebut 
the presumption of sound condition upon induction by clear 
and unmistakable evidence showing that the disorder existed 
prior to service, and was not aggravated in service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that the disease or injury existed prior to service).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear and 
unmistakable evidence standard" requires that the no 
aggravation result be "undebatable."  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003) (citing Vanerson v. West, 
12Vet. App. 254, 258, 261 (1999)).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (2003). A 
defect is a structural or inherent abnormality or condition, 
which is more or less stationary in nature. VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown. Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service. Id.

The appellant seeks service connection for residuals of heart 
surgery stemming from complications of a congenital aortic 
stenosis on the basis that the congenital aortic stenos 
preexisted active service and was aggravated by that service.

In this regard, the evidence shows that the appellant was 
hospitalized in February 1966 prior to service and received 
elective catherization for a congenital heart disorder.  The 
medical records, to include the February 12, 1974 evaluation 
and the May 2002 VA examination report identify the 
appellant's initial heart condition as a congenital anomaly 
existing prior to service.  The veteran has not alleged 
otherwise.  The Board finds that clear and unmistakable 
evidence established that the heart disorder preexisted 
service and the statutory presumption of soundness has 
therefore been rebutted.

The next issue before the Board is whether the preservice 
heart disorder was aggravated by active duty.  In this 
regard, the service entrance examination showed no pertinent 
abnormality.  During service he was seen of chest pain and 
shortness of breath.  However, a temporary or intermittent 
flare-ups of a pre-existing injury or disease is not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted with symptoms has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
In this respect, when examined in February 1974 for, the 
military physician described his cardiac condition as 
"good".   Additionally, the physician rendered an opinion 
that the preservice heart disorder was not aggravated by 
service.  Furthermore, the VA examiner in May 2002 concluded 
that even if the veteran's heart condition was symptomatic 
during service, albeit unusual, it was unlikely that any 
event in service altered the veteran's long-term outcome.  
There is no medical evidence of record which contradicts 
these determinations.  The Board finds that the preservice 
heart disorder clearly and unmistakably did not undergo a 
chronic increase in severity during his period of ACDUTRA.  
Also, there is no evidence of any superimposed cardiac 
pathology during ACDUTRA.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). The Board finds the 
preponderance of the evidence is against the veteran's claim.  
For the foregoing reasons, the claim of service connection 
for residuals of heart surgery is denied. 


ORDER

Service connection for postoperative residuals, congenital 
aortic stenosis, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



